                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:17-cv-05362-VBF-KES                                                 Date: March 8, 2019

Title: ERIC BLOSS v. PATTON STATE HOSPITAL, et al.

PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                      Not Present
                Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
              PLAINTIFF:                                        DEFENDANT:
             None Present                                        None Present



PROCEEDINGS (IN CHAMBERS):                      ORDER TO SHOW CAUSE Why Case Should
                                                  Not Be Dismissed for Failure to Prosecute

        Per the Los Angeles County Sheriff’s Department’s Inmate Information Center, Plaintiff
Eric Bloss (“Plaintiff”) was released from custody on February 15, 2019. See
https://app5.lasd.org/iic/ajis_search.cfm. Plaintiff has not notified the Court of his release or of
his current address. Plaintiff has been granted permission to electronically receive Court orders
upon his release and instructed on how to do so. (Dkt. 28.)

        Local Rule 41-6 provides: “A party proceeding pro se shall keep the Court and opposing
parties apprised of such party’s current address and telephone number, if any, and e-mail
address, if any. If mail directed by the Clerk to a pro se plaintiff’s address of record is returned
undelivered by the Postal Service, and if, within fifteen (15) days of the service date, such
plaintiff fails to notify, in writing, the Court and opposing parties of said plaintiff’s current
address, the Court may dismiss the action with or without prejudice for want of prosecution.”
L.R. 41-6. Plaintiff has failed to comply with Local Rule 41-6.

        The Court therefore orders Plaintiff to show cause why this action should not be
dismissed for failure to prosecute and failure to comply with Local Rule 41-6. To discharge this
Order to Show Cause, Plaintiff shall notify the Court on or before March 21, 2019, of his
current address and intent to prosecute this lawsuit. If Plaintiff does not do so, then the Court
may recommend that this action be dismissed for failure to prosecute.

                                                                         Initials of Deputy Clerk JD
